Order entered January 17, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00512-CV

                               SKYLER ROUNTREE, Appellant

                                                 V.

                               JENNIFER CAVAZOS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-00588-2015

                                             ORDER
       The Court REINSTATES this appeal.

       Before the Court is appellant’s January 13, 2017 unopposed amended motion for

additional time to conduct a hearing ordered by this Court on her motion to correct reporter’s

record for appeal.

       Appellant’s motion is GRANTED. The trial court is ORDERED to conduct a hearing

for the purpose of determining whether the reporter’s record accurately reflects the trial court

proceedings in this case. The trial court shall determine what section of the reporter’s record is in

dispute and resolve the disputed portions of the reporter’s record to accurately reflect the trial

court proceedings. In the event the trial court determines that corrections need to be made to the

reporter’s record, the trial court shall order the court reporter to conform the reporter’s record to
what occurred in the trial court and to file certified corrections to the record in the appellate

court. TEX. R. APP. P. 34.6(e)(3).

       This appeal is ABATED and shall be reinstated on February 23, 2017 or when the

supplemental reporter’s record is received, whichever is earlier.

                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE